Citation Nr: 0944323	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for status post displaced left femur fracture with 
intramedullary rod placement.

2.  Entitlement to service connection for a left hip 
disability to include as secondary to service-connected left 
femur fracture with intramedullary rod placement.

3.  Entitlement to service connection for a left knee 
disability to include as secondary to service-connected left 
femur fracture with intramedullary rod placement.

4.  Entitlement to service connection for right knee 
disability to include as secondary to service-connected left 
femur fracture with intramedullary rod placement.

5.  Entitlement to service connection for a low back 
disability to include as secondary to service-connected left 
femur fracture with intramedullary rod placement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which granted service connection for 
status post displaced left femur fracture with intramedullary 
rod placement, and assigned a 10 percent rating.  In 
addition, this matter arises from a September 2006 rating 
decision which denied secondary service connection for 
claimed left hip, left knee, right knee, and low back 
disabilities.  

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  





FINDINGS OF FACT

1.  The Veteran's left femur fracture with intramedullary rod 
placement disability results in residual myofascial 
dysfunction of the left gluteal musculature as well as left 
tensor fascia lata, but does not cause moderate hip or knee 
disability.

2.  The Veteran does not have a left hip disability which is 
etiologically related to service or to service-connected left 
femur fracture with intramedullary rod placement disability.

3.  The Veteran does not have a left knee disability which is 
etiologically related to service or to service-connected left 
femur fracture with intramedullary rod placement disability.

4.  The Veteran does not have a right knee disability which 
is etiologically related to service or to service-connected 
left femur fracture with intramedullary rod placement 
disability.

5.  The Veteran does not have a low back disability which is 
etiologically related to service or to service-connected left 
femur fracture with intramedullary rod placement disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent status 
post displaced left femur fracture with intramedullary rod 
placement, have not been met. 38 U.S.C.A. § 1155, (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.655, 4.1-4.14, 4.40, 4.71, 
Diagnostic Code 5255 (2008).

2.  A left hip disability was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by the service-connected left femur fracture with 
intramedullary rod placement disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006 and 2009).

3.  A left knee disability was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by the service-connected left femur fracture with 
intramedullary rod placement disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006 and 2009).

4.  A right knee disability was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by the service-connected left femur fracture with 
intramedullary rod placement disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006 and 2009).

5.  A low back disability was not incurred in or aggravated 
by service and is not proximately due to, the result of, or 
aggravated by the service-connected left femur fracture with 
intramedullary rod placement disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2006 and 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, 
VCAA letters were sent in January and July 2006, which fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

With regard to the higher rating claim, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection for his 
left femur disability.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 10 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A 
and 7105(d), the RO properly issued a statement of the case 
(SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  In addition, the 
July 2008 letter and a subsequent September 2008 letter 
addressed the matter of a higher rating.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in April and August 2006.  38 C.F.R. 
§ 3.159(c)(4).  

The examinations were adequate as the examiner reviewed the 
pertinent history, examined the Veteran, discussed current 
symptoms, and provided rationale.  Therefore, the 
examinations in this case are adequate upon which to base a 
decision.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The Veteran actually was scheduled for a 
subsequent examination; however, he failed to report.  
Nevertheless, the VA examination reports are thorough and 
supported by the record.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Background

The Veteran was afforded a VA examination in April 2006 which 
showed that the Veteran was having pain in his left buttock 
which ranged from a zero to a 6-7 on a scale of zero to 10 
with 10 being worse.  The pain was exacerbated by sleeping on 
his left side, jogging, and climbing stairs.  He denied any 
referred left lower extremity pain or left leg/hip weakness.  
The Veteran related that he was not functionally limited by 
pain and had not missed work.  The Veteran stated that he was 
having some bilateral knee pain.  The pain was located just 
above the patella at the insertions of the quadriceps tendon, 
bilaterally, and was exacerbated by jogging, walking, and 
occasionally when he awoke from sleeping.  During flare-ups, 
the pain increased from zero to 3-4.  If he was very 
physically active, the knee pain could last for a week.  He 
denied any joint effusion or limitation of motion.  He denied 
any other lower extremity swelling or weakness.  He also felt 
that kneeling and squatting had caused knee pain. 

Physical examination revealed that range of motion of the 
knees was full, from zero degrees of extension to 140 degrees 
of flexion, with no pain.  On palpation of the knees, there 
were symmetrical pain generators, with tenderness over the 
enthesis of the quadriceps tendon bilaterally, which was 
moderate.  There was mild tenderness over the proximal 
patellar tendon on the left, but not on the right.  

Range of motion testing of the left hip revealed flexion from 
zero to 125 degrees without pain, extension from zero to 30 
degrees without pain, and abduction from zero to 45 degrees 
without pain.  External rotation was from zero to60 degrees 
without pain and internal rotation was limited with end range 
pain at zero to 30 degrees.  Palpation of the left hip 
revealed several soft tissue areas of pain which were well 
circumscribed.  These included myofascial trigger point over 
the left gluteus minimus and left gluteus medius, left 
piriformis.  There was also tenderness at the insertion of 
the left rectus femoris tendon.  With further palpation down 
the left femur, approximately 20 centimeters from the greater 
trochanter, there was some tenderness over an area of soft 
tissue restriction, consistent with internal scarring which 
was only mildly tender.  

Bilateral lower extremity strength was 5/5 for hip flexion, 
extension, adduction, and abduction as well as knee extension 
and flexion, ankle dorsiflexion and plantar flexion, and toe 
extension.  He had no muscular atrophy of the pelvic 
musculature nor lower limb musculature bilaterally.  There 
were no abnormalities of tone and no abnormal movements.  
Muscle stretch reflexes were all normal.  Sensory examination 
was all normal.  X-rays revealed a healing proximal femur 
fracture, status post intramedullary rod placement.  

The examiner opined that the left femur fracture with 
residuals of soft tissue pelvic pain was caused by or a 
result of the inservice motorcycle accident.  With regard to 
DeLuca, there was no left lower extremity weakness, only mild 
and intermittent pain which did not limit function, ad no 
fatigability or incoordination.  The examiner also opined 
that the Veteran's bilateral anterior knee pain, diagnosed as 
quadriceps tendinopathy and left patellar tendinopathy, was 
most likely caused by or a result of inservice military 
activities (kneeling and squatting).  The Veteran was 
thereafter given exercise for the tendon problems.  

In August 2006, the Veteran was afforded another VA 
examination by the same examiner.  The Veteran reported that 
since the accident, he had experienced persistent left 
lateral and posterior hip discomfort, mostly at the left 
gluteal area.  There was no referred pain, no proximal or 
distal left lower extremity weakness.  The pain was 
intermittent and varied from zero to 7 on the analog pain 
scale and was exacerbated by his lying on his left side, 
jogging, or climbing stairs.  The Veteran stated that when he 
did not treat the pain with anything longer than rest, the 
pain lasted 10-15 minutes, and then returned to baseline.  
With regard to bilateral knee pain, it was noted that at the 
time of the VA examination in April 2006, the impression was 
bilateral quadriceps tendinopathy.  It was recommended that 
the Veteran perform gradual strengthening exercises which he 
had complied with, to date.  The Veteran reported that his 
knees were improved, though he still had intermittent mild 
left lateral knee discomfort which was very short-lived and 
which occurred when he attempted to do weightlifting with leg 
extensions.  The Veteran was not experiencing any discomfort 
or problems referable to the left femur fracture site with no 
proximal or distal thigh discomfort and no bony pain 
sensation.  With regard to the low back, the Veteran reported 
having intermittent low back pain over the last two years 
with no history of trauma or injury.  

Physical examination revealed that the Veteran appeared very 
physically fit with no pain behaviors noted.  He gave full 
effort on the examination.  The examiner performed range of 
motion exercises.  In pertinent part, with regard to the 
knees, range of motion was from zero degrees of extension to 
140 degrees of flexion with no pain.  There was no longer any 
tenderness at the quadriceps nor patellar tendons, 
bilaterally.  There was no effusion, heat, or warmth of the 
knees.  There was no medial or lateral joint line tenderness.  
There was no crepitance with active flexion and extension of 
the knees.  Lachman's and McMurray's were negative.  There 
was excellent bilateral knee stability in all planes.  

Range of motion of left hip revealed flexion from zero to 125 
degrees without pain, extension from zero to 30 degrees 
without pain, and abduction from zero to 45 degrees without 
pain.  There were myofascial trigger points of the upper 
outer and upper medial gluteal musculature with no referred 
pain.  There was also myofascial dysfunction of the left 
tensor fascia lata at the anterior left hip.  There was no 
tenderness over the greater trochanter and no other left hip 
dysfunction noted.  

Bilateral lower extremity strength was 5/5 for hip, knee, 
ankle, and toe movement.  There was no atrophy or 
abnormalities of tone of the bilateral lower extremity 
musculature.  Muscle strength reflexes were grade 2 at the 
patella and Achilles bilaterally.  Sensory examination was 
entirely normal in the bilateral lower extremities, all 
modalities.  The gait was normal, without antalgia.  

The diagnosis was status post displaced left femur fracture 
due to motorcycle accident in November 2005 with residuals of 
traumatic soft tissue injury to the left gluteal musculature.  
The examiner indicated that the Veteran had residuals of 
myofascial dysfunction of the left gluteal musculature as 
well as left tensor fascia lata, but the left hip joint was 
completely normal with no range of motion impairments.  With 
regard to DeLuca, there was no range of motion limitation due 
to pain, weakness, fatigue, or incoordination.  The Veteran 
was not functionally limited as it related to his daily 
functional activities or work activities, due to the left hip 
discomfort.  

It was noted that the prior bilateral quadriceps tendinopathy 
and left patellar tendinopathy had resolved and there was no 
knee pathology.  The examiner noted that while the Veteran 
indicated that knee pathology began in the military, those 
problems resolved without any sequalae and there was no 
etiological relationship to the left femur fracture, either.  

With regard to the back, the examiner indicated that there 
were no abnormalities of the lumbosacral spine.  The examiner 
indicated that the examination and x-rays were normal.  The 
Veteran reported intermittent back problems, but it was the 
examiner's opinion that the Veteran's claimed back condition 
was not etiologically related to his left femur fracture with 
intramedullary rod placement.  

The Veteran has subsequently received VA outpatient 
treatment.  June 2007 records showed that the Veteran had 
extension of the left hip to zero degrees, flexion to 135 
degrees, and abduction to 45 degrees.  There was mild pain in 
the area of the left buttocks.  Patrick's testing was normal.  
There was normal range of motion of the left knee.  Muscle 
strength, sensation, and deep tendon reflexes were normal.  
X-rays showed that there is moderate deformity of a healed 
fracture of the proximal portion of the femur.  The internal 
fixation remained in place.  The condition of the surrounding 
bone otherwise appeared satisfactory.  The Veteran received 
private treatment that same month for complaint of lumbar 
radiculopathy.  The examiner indicated that the Veteran had 
progressive left lower extremity weakness, especially of the 
gluteus medius.  He participated in physical therapy for this 
problem.  In October 2008, the Veteran was seen for his 
annual VA examination.  The left femur fracture was not 
treated; a recent facial injury was primarily addressed.  

The Veteran was scheduled for an examination in December 
2008, in conjunction with his claims for a higher rating for 
his left femur fracture and service connection, but he failed 
to report for the examination.  

At his hearing, the Veteran related that his left femur 
disability interfered with his job as a carpenter because it 
slowed him down and it impacted the kinds of jobs that he 
would take, but it did not cause him to miss work.  The 
Veteran related that he had knee (more on the left than on 
the right) and back pain which were related to the motorcycle 
accident or the left femur disability.  


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In this case, with regard to the left femur disability, there 
has not been a material change in the disability level and a 
uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In an April 2006 rating decision, service connection was 
granted for left femur fracture with intramedullary rod 
placement disability and a 10 percent rating was assigned 
effective January 2006.  The grant of service connection was 
based on a finding that the Veteran suffered a line of duty 
femur fracture in the service when he was involved in a 
motorcycle accident, as well as the April 2006 post-service 
VA examination which showed continued disability due to that 
accident.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 provide criteria for rating hip and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28TH Ed. 1994) at 86).  However, there is no 
evidence of ankylosis or complete immobility of the left hip.

Diagnostic Code 5251 provides a 10 percent rating based on 
limitation of extension of the hip.  The Veteran is already 
receiving a 10 percent rating; thus a higher rating is not 
available under this code.

Diagnostic Code 5252 provides a 40 percent rating where 
flexion of the hip is limited to 10 degrees.  A 30 percent 
rating is warranted where flexion is limited to 20 degrees, a 
20 percent rating is warranted where flexion is limited to 30 
degrees, and a 10 percent rating is warranted where flexion 
is limited to 45 degrees.  In this case, the evidence does 
not reveal flexion is limited to 30 degrees or less such that 
a higher rating is warranted.  Flexion, even considering 
DeLuca factors, was not limited, but was full to 125 degrees.  
See 38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5253 provides a 10 percent rating for 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  However, the Veteran was also 
able to move fully on adduction and abduction.  

A higher evaluation under Diagnostic Codes 5254 requires 
flail joint, which the Veteran does not have.  

Under Diagnostic Code 5255, the Veteran is receiving a 10 
percent rating for impairment of the femur with slight knee 
disability.  In order for a 20 percent rating to be 
warranted, the Veteran would need moderate knee or hip 
disability.  The Veteran does not have moderate knee or hip 
disability.  His movement of the knees is full and not 
painful.  Although the Veteran complains of left hip pain, he 
is still able to fully move the left hip joint.  As such, the 
Board finds that the currently assigned 10 percent rating 
adequately represents his pain, but a higher rating is not 
warranted as the criteria for such are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 10 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left 
femur with the established criteria found in the rating 
schedule for left femur disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability since the original 
accident.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  
There is nothing in the record which suggests that the 
disability itself markedly impacted his ability to perform 
his job.  The record shows that the Veteran has been able to 
continue his work as a carpenter without missing work due to 
his left femur disability.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.

Further, the Veteran did not report for his December 2008 VA 
examination.  According to 38 C.F.R. § 3.655(a), (b) (2009), 
when entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination; and the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  The regulation specifically states that 
when the claim is for an increase, the claim shall be denied.  

As noted above, a higher rating is not warranted on the 
merits.  Further, due to the Veteran's failure to report for 
the December 2008 examination, the claim should be denied on 
that basis.  The Board recognizes that the Veteran was 
assaulted prior to the scheduled examination, but it appears 
that the Veteran was able to report to the outpatient clinic 
thereafter.  However, even if there is good cause, as noted, 
the claim for a higher rating is not warranted.  In either 
event, the Veteran is not entitled to a higher rating.  


Service Connection

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  An appellant generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Clemons v . Shinseki, 23 Vet. App. 
1 (2009).

While the Veteran is competent to report left hip, knee, and 
low back pain, the VA opinion addressed below since the 
medical professional is more competent to provide a medical 
assessment since the examiner has the medical expertise, 
education, and experience in that area.  See Jandreau; see 
also Woehlaert.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006). 

The existing provision at 38 C.F.R. § 3.310(b) was moved to 
sub-section (c).  Under the revised section 3.310(b), the 
regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In this case, the service treatment records reflect left knee 
and left hip pain.  However, there was no underlying left 
knee or hip diagnosis nor was there right knee or back 
diagnosis.  Post-service, the Veteran complained of left hip, 
knee, and back pain.  The Veteran was evaluated by the same 
VA examiner in April and August 2006.  He was having some 
tendon issues with his knees.  However, after performing 
exercises, the matter was resolved by the second examination 
and there were no underlying knee pathology or limitations.  
Likewise, his left hip and low back were also normal and not 
productive of any functional impairment, as indicated by the 
VA examiner.  Thus, per the examiner's clinical findings and 
opinion, there were no disabilities of the left hip, left 
knee, right knee, or low back, which were attributable to 
service or to the left femur disability.  The Board attaches 
significant probative value to this opinion, as it is well 
reasoned, detailed, consistent with other evidence of record, 
and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion.).

Further, as noted, the Veteran did not report for his 
December 2008 examination so clearly there is no information 
that might have be gleaned from that examination.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

"Arthralgia" is defined as pain in a joint.  See DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Pain, alone, however, without 
a diagnosed or identifiable underlying condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part, appeal dismissed in part sub nom., Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) 
(dismissing challenge to the issue whether pain, alone, can 
be considered a disability). 

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

The Veteran does not have underlying disabilities of the left 
hip, left knee, right knee, or low back.  Therefore, service 
connection is not warranted on either a direct basis or as 
secondary to status post displaced left femur fracture with 
intramedullary rod placement.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims for service connection and they  must be 
denied.


ORDER

An initial rating in excess of 10 percent for status post 
displaced left femur fracture with intramedullary rod 
placement is denied.  

Service connection for a left hip disability to include as 
secondary to service-connected left femur fracture with 
intramedullary rod placement is denied.  

Service connection for a left knee disability to include as 
secondary to service-connected left femur fracture with 
intramedullary rod placement is denied.  

Service connection for right knee disability to include as 
secondary to service-connected left femur fracture with 
intramedullary rod placement is denied.  

Service connection for a low back disability to include as 
secondary to service-connected left femur fracture with 
intramedullary rod placement is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


